Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 6, 13, 16-20 are canceled.
Claims 1-5, 7-12, 14, 15 are pending, ALLOWED, and have been examined.
Information Disclosure Statement
The information disclosure statement(s) submitted: 09/24/2020, has/have been considered by the Examiner and made of record in the application file.
Amendment
The present Office Action is based upon the original patent application filed on 03/03/2020 as modified by the amendment filed on 06/02/2022 (Response After Final Action Amendment).
Reasons For Allowance
Prior-Art Rejection withdrawn
Claims 1-5, 7-12, 14, 15 are allowed. The closest prior art (See PTO-892, Notice of References Cited) does not teach the claimed: 
1. (Currently Amended) A computer-implemented method, comprising: receiving, in a remote server, a string from a remote station, the string associated with an interaction event between a user and the remote station, wherein the interaction event includes a purchasing transaction; verifying, according to business rules in a stock rewards engine in the remote server, that the string includes a content validation for a user account in a network service, wherein the content validation includes a user credential; mapping, with a match analyzer tool in the stock rewards engine, at least a portion of the string to a ticker symbol associated with an entry in a database; transmitting, with a communications module in the remote server, to a client device with the user, a message indicating that a fractional value associated with the ticker symbol has been added to the user account in the network service, wherein mapping at least a portion of the string to a ticker symbol comprises identifying an industry from one of an industry category, and industry code, or an industry description in the portion of the string, and selecting the ticker symbol for a generic trade fund associated with the industry; providing, via a communications module, a graphic payload to a user interface in the client device for the user, the graphic payload including active components; receiving from the user an activation signal from one of the active components; and modifying a rewards account for the user based on the business rules in the stock rewards engine.
The prior-art teaches elements of the claimed invention. However, it would be hind-sight reasoning to combine the individual elements disclosed in the prior-art in order to achieve Applicant's claimed invention. While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight. The closest prior-art teaches some of the claimed features, however, the prior-art does not teach at least the following:
verifying, according to business rules in a stock rewards engine in the remote server, that the string includes a content validation for a user account in a network service, wherein the content validation includes a user credential; mapping, with a match analyzer tool in the stock rewards engine, at least a portion of the string to a ticker symbol associated with an entry in a database; transmitting, with a communications module in the remote server, to a client device with the user, a message indicating that a fractional value associated with the ticker symbol has been added to the user account in the network service, wherein mapping at least a portion of the string to a ticker symbol comprises identifying an industry from one of an industry category, and industry code, or an industry description in the portion of the string, and selecting the ticker symbol for a generic trade fund associated with the industry; providing, via a communications module, a graphic payload to a user interface in the client device for the user, the graphic payload including active components; receiving from the user an activation signal from one of the active components; and modifying a rewards account for the user based on the business rules in the stock rewards engine.

Claim Rejections - 35 USC §101 - Withdrawn 
Per Applicant’s amendments and arguments and considering the new guidance in the 2019 PEG, the rejections are withdrawn. Specifically, in Applicant’s Remarks (dated 06/02/2022, pgs. 6-10), Applicant traverses the 35 USC §101 rejections arguing that the amended claims recite new limitations that are not abstract, amount to significantly more, are directed to a practical application, etc… In support of their arguments, Applicant cites to the following recent Fed. Cir. court cases (i.e., Berkheimer, etc…). 

Prior-art Rejection Withdrawn
Claims 1-5, 7-12, 14, 15 cannot be rejected with prior-art. Per Applicants’ amendments/arguments, the rejections are withdrawn. Individual claimed features are taught in the prior-art, however, the unique combination of features and elements are not taught by the prior-art without hindsight reasoning.


Examiner’s Response to Arguments
Per Applicants’ amendments/arguments, the rejections are withdrawn.

Examiner’s Response: Claim Rejections – 35 USC §101
Per Applicants’ amendments/arguments, the rejections are withdrawn. See notes above for additional reasoning and rationale for dropping 35 USC 101 rejection including Applicant’s amendments, arguments, lack of abstract idea, and practical integration.

Examiner’s Response: Claim Rejections – 35 USC § 103
Per Applicants’ amendments/arguments, the rejections are withdrawn. See notes above for additional reasoning and rationale for dropping prior-art rejection including Applicant’s amendments and arguments and unique combination of features and elements not taught by the prior-art without hindsight reasoning.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferable accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
PERTINENT PRIOR ART
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The best prior-art (Lele et al. 2017/0140411 and Nelsen 2019/0050887) teach the features as noted in the First action interview – office action dated 04/04/2022. However, these references do not teach the claims as presently presented.
Regarding Claim 1. Lele et al. 2017/0140411 [0050; 0059; 0061; Claim 18] and Nelsen 2019/0050887 [0080 – a stock ticker symbol and rewards given in fractional or whole shares of stock].
Regarding Claim 2. Ghosh 2016/0005126 [0025].
Regarding Claim 3. Nelsen et al. 2020/0051116 [0008].
Regarding Claim 4. O’Connor et al. 2014/0181483 [0028].
Regarding Claim 5. Chen et al. 2018/0330382.
Regarding Claim 9. Kondamuri et al. US 10,798,200 [Claim 5].
Regarding Claim 12. Barber 2002/0035622.
Parsons et al. 2014/0164215 [claims 1 and 2].




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T. SITTNER whose telephone number is (571) 270-7137 and email: matthew.sittner@uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW T SITTNER/
Primary Examiner, Art Unit 3682


Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over: Lele et al. 2017/0140411; in view of Nelsen 2019/0050887.
Regarding Claim 1. Lele et al. 2017/0140411 teaches A computer-implemented method, comprising: receiving, in a remote server, a string from a remote station, the string associated with an interaction event between a user and the remote station, wherein the interaction event includes a purchasing transaction (Lele et al. 2017/0140411 [0050] Another example of an embodiment where no preexisting customer-merchant relationship is needed is where the merchant uses an award identifier to enable the customer to claim a stock award at the provider's website. In this case, once the customer takes a compensable action, the merchant may communicate the award identifier to the customer by printing it on a sales receipt, emailing it to the customer, or in other ways. The customer may then enter the identifier at the provider's website to claim the stock award. For example, a car rental company like Hertz could include an award identifier at the bottom of the receipt that is printed and provided to the customer when the car is returned. The customer would then enter the award identifier at the provider's website (or communicate it to the provider in other ways, e.g., by texting it, calling the provider by phone, etc.) to claim the stock award (see, e.g., the third row of the table in FIG. 2D). Alternatively, the award identifier could be in the form of a bar code or some other machine readable form. The customer could communicate the award identifier to the provider by scanning the bar code using a smart phone and transmitting this information to the provider. [0058] Instead of taking the form of an alphanumeric code or other character string, the award identifier instead may take the form of a hyperlink to a webpage where an award may be claimed. Upon receiving from the merchant the amount of an award, the provider system may create a hyperlink that is specific to the award. The link may be encrypted to promote security and prevent fraud. The provider system uses additional information provided by the merchant, such as the customer's email address, to email the hyperlink to the customer. Upon receiving the email, the customer may make a request to claim the award by clicking on the link, which results in displaying to the customer a webpage where the associated award may be claimed. An appropriate amount of stock may be credited to the customer once she provides account information, e.g., by logging in to her existing provider account or opening a new provider account, and provides any other claiming information (e.g., enters her phone number) that is required. Thereafter, the correct amount of stock may be credited to the customer's account as described above. (If thresholding is being used, the customer's account will be credited with stock if the new running total meets or exceeds the threshold. Otherwise, the account will reflect the new running total as a pending credit that is good toward conversion into stock once more credit is earned.) [0059] This alternate embodiment enables the claiming of an award by clicking on a link in the email instead of having to enter an identifier that might be a relatively long string of characters. For example, if a customer test drives a Ford pickup at the local dealership, the dealer could provide the customer with a card that includes an alphanumeric award identifier good for, say, $50 of Ford stock (see 2nd row of transaction history 210 in FIG. 2D. Or, if the dealer has the customer's email address, an identifier in the form of a hyperlink may be emailed to the customer (by the provider or the dealer). The customer would then click on the hyperlink to claim her stock, which might be more convenient than having to type in an alphanumeric identifier. [Claim 18] 18. A method of providing promotional rewards of stock, comprising the steps of: storing promotional reward information in an electronic storage device, wherein the promotional reward information includes an identification of a plurality of merchants, an action that a customer may take and an associated reward redeemable for stock in any of a plurality of publicly traded companies; providing a graphical user interface to a customer identifying an action that the customer may take at an identified merchant and an associated reward redeemable for stock for a plurality of publicly traded companies and an electronic link for the identified merchant; electronically receiving a selection from the customer indicating an identified merchant using a provided electronic link; electronically receiving from the selected merchant, based on the electronic link selected by the customer, the transaction information that is generated based on an action taken by the customer and compensation associated with the stored promotional reward information; electronically receiving customer information for the customer; associating a stock brokerage account for the customer based on the received customer information; using a processor, comparing the received transaction information with the stored promotional reward information to identify a dollar amount of a reward for the customer; electronically notifying the customer of the availability of a reward redeemable for stock for a plurality of publicly traded companies; electronically receiving selection information identifying a single company selected from the plurality of publicly traded companies; using a processor, computing a fractional number of shares associated with the stock in the single company as a function of the identified dollar amount and a price per share for the stock; purchasing a whole number of shares of the identified stock in the single company on the open market; and using a processor, transferring the computed fractional number of the shares from the shares purchased on the open market of the identified stock in the single company to the stock brokerage account associated with the customer.); verifying, according to business rules in a stock rewards engine in the remote server, that the string includes a content validation for a user account in a network service, wherein the content validation includes a user credential (Lele et al. 2017/0140411 [0061] Another embodiment enables providing stock awards in the context of a mail-in rebate. After purchasing a product, a customer may fill out a rebate form and submits it for processing along with any other required items, such as proof of purchase, original sales receipt, etc. A rebate processing center processes the rebate submission. Once the validity of the submission has been verified, the processing center mails, emails, or otherwise communicates an award identifier to the customer (e.g., in the form of an alphanumeric code as described in conjunction with FIG. 5, a hyperlink embedded in an email as described in conjunction with FIG. 6 by posting to a website, or in some other way). The customer then may claim the stock award in the manner described above. [0111] In another embodiment, a third party broker could handle the aspects of the invention relating to trading and holding shares. For example, the provider could operate as an introducing broker, with a third party operating as a clearing broker to execute trades, act as custodian, issue statements and confirms, and perform other functions. The provider could operate on a fully-disclosed or omnibus (master/sub account) basis.); mapping, with a match analyzer tool in the stock rewards engine, at least a portion of the string to a ticker symbol associated with an entry in a database (Lele et al. 2017/0140411 [0081] For each company, inventory control may be accomplished in accordance with a process such as that shown in FIG. 7. After stock in the company has been claimed by a customer who is an award recipient (or bought or sold by a customer for his own account outside of the context of loyalty awards), in step 700, a computation may be done to compute the aggregate number of publicly traded shares, C, that will be held by customers after the current award/redemption request is completed. This may be done by adding together the number of shares held by each customer to find the total number of shares C. Then, in step 702, the number of shares currently held by the provider, P, is determined from the database 209, and the difference, D, between the holdings by the provider and the number of shares to be held by customers is computed as D=P−C. [0013] In one embodiment, a customer may visit a provider's website to view a list of participating merchants and the amount of stock that can be earned from each merchant (e.g., $5 of merchant A's stock for any purchase of $50 or more from merchant A, 4% rebate of merchant B's stock for any purchase from merchant B). The dollar amount of the stock that may be earned by the customer may correspond to an integer or non-integer number of shares (e.g., 2 shares, 0.25 shares, 4/3 shares, π shares) of the merchant's stock. Upon signing in at the provider's website, the customer may click on a hyperlink to shop at a particular merchant's website. Once the customer makes a purchase, the link may be used by the merchant to identify the provider's site as the source of the customer who made the purchase, and to direct payment of the rebate to the provider in the form of cash. The provider may use some or all of the cash rebate to credit a customer account with a corresponding dollar amount of stock, which thereafter may fluctuate with the market price for the stock. The customer account may hold more than one stock, e.g., those that have been earned by shopping at multiple merchants. [0014] In another embodiment, a customer need not visit the provider's website before earning a stock-based loyalty award at a merchant website. Instead, the customer could start at the merchant's site, and once a purchase has been made, the merchant may send the provider information identifying the amount of stock that the customer has earned. If the customer already has an account with the provider (which may be determined by looking up account information in the merchant's database or by obtaining it from the customer at the time of the purchase), the amount of stock being awarded may be credited to the account. If not, the provider or merchant may direct the customer to the provider's website to create an account to receive the stock award. By way of example, this may be done by sending the customer an email with a hyperlink that the customer clicks on to be redirected to the provider's website, open an account, and claim her stock award. [0042] In one embodiment, there need not be a preexisting customer/merchant relationship. For example, it may be desirable to award stock to a customer who makes an online purchase at an online merchant but is not a member of the merchant's loyalty program or otherwise registered with the merchant. Referring to FIG. 3, in step 310, a customer may visit the provider website to learn about opportunities to shop and earn stock. The website may include a list of merchants that are categorized in various ways (e.g., alphabetically, by industry, favorites, etc.) that are displayed in the form of search results (e.g., the results of a search of merchant websites for an item desired to be purchased) along with an indication of how much stock can be earned for various customer actions. For example, the provider website might specify a 3% award of Amazon stock for any purchase made at www.amazon.com, a $25 award of Target stock for signing up for a co-branded VISA card, or other compensable action/award pairs. In step 312, a customer browsing these offers may click on a merchant link to be redirected to that merchant's site in step 314. Once at the merchant website, the customer may make purchases or take other compensable actions (step 316). [0047] If the threshold is met or exceeded, in step 412 the new total is converted into stock by placing a buy order for that amount of stock from the provider's inventory account 209. For example, if $10 is applied to the purchase of a stock trading at $50/share at the market close on Apr. 19, 2009, the customer's account would be credited with 0.2 shares of that stock. The provider's records would also reflect a “fixing time” of Apr. 19, 2009 at market close, and a “fixing price” of $50/share, for the transaction. Inventory control then may be initiated in step 414 to determine whether the provider's inventory needs to be replenished.); and transmitting, with a communications module in the remote server, to a client device with the user, a message indicating that a fractional value associated with the ticker symbol has been added to the user account in the network service, wherein mapping at least a portion of the string to a ticker symbol comprises identifying an industry from one of an industry category, and industry code, or an industry description in the portion of the string, and selecting the ticker symbol for a generic trade fund associated with the industry (Lele et al. 2017/0140411 [0071] In one implementation, if the merchant sends periodic account statements to the customer as part of their ongoing relationship, the merchant may inform the customer of the amount of stock awarded to the customer in each period as part of the periodic account statement. Alternately, the merchant may notify the provider of the awards for each of the merchant's customers. The provider may then credit each customer's provider account with the appropriate amount of stock. If a customer does not have an account with the provider, then on the statement the merchant sends to the customer, the merchant may notify the customer that she could start earning stock by opening an account with the provider. [0073] In yet another embodiment, the merchant may send information about awards for each customer in the most recent period, and the provider may notify the customer of the award by email or by a message provided to the customer when she logs into her provider account. [0076] In one embodiment, the credit card issuer may send information each month to the provider on the awards earned by each card holder, and the provider may credit the accounts of these customers accordingly. The customers may be notified of the awards earned on their credit card bill, by an email to the customer, by a message when the log into their provider account, by viewing their account portfolio or activity, etc. Customers that do not have an account with the provider could be informed of their opportunity to earn stock on their credit card statement, by an email, etc.).
Lele et al. 2017/0140411 may not expressly teach the ticker symbol and fractional share features, however, Nelsen 2019/0050887 teaches (Nelsen 2019/0050887 [0080 – a stock ticker symbol and rewards given in fractional or whole shares of stock] Turning now to FIG. 6, an example Transactions GUI 600 is shown. Transactions GUI 600 shows four exemplary transactions—a first, a second, a third, and fourth transaction, represented respectively by 602-610, 612-620, 622-630, and 632-640. The information populating the fields in GUI 600 may be retrieved by purchase tracking 122 accessing information stored within user account 172. In the first transaction, as an example, a timestamp 602 is shown including at least the date of an example tracked transaction/transaction via purchase tracking 122 and optionally (though not shown) a time of the tracked transaction/transaction. Element 604 provides an indication of value of a user reward, in the form of equity, added to user equity 130. Element 606 may display the total monetary value of a tracked transaction as well as the merchant and/or business with which the user may have conducted the tracked transaction. Element 608 may provide an identifier (in this particular example, a stock ticker symbol) for further identification of the merchant and/or business. Element 610 may display the reward which the user is currently entitled to via reward policies 144. As an example, elements 602-610 of the first example transaction show the user 102 receiving a reward of $0.15 604 which matches to the 2% reward 610 the user is currently receiving. In some examples, the reward 604 may be given in the form of fractional or whole shares, and the element 604 may represent the amount of fractional or whole shares the user may be rewarded with or the monetary value. As the user receives fractional or whole shares the portfolio value 520 shown in FIG. 5 may increase. As time goes on, in an example where they user receives fractional or whole shares of equity, the portfolio value 520 shown may fluctuate due to changes in value of equity based upon market trends. In such an example, equity allocation system 120 may additionally comprise instructions at updater module 147 to continuously update portfolio values 520 with current equity prices available via exchanges or clearing systems for a plurality of users, wherein the current equity prices may be based upon equity market trends [0081 – a stock ticker symbol] Continuing with FIG. 6, the second example transaction shown with elements 612-620 may illustrate, in contrast to the first example transaction, a return transaction having a timestamp 612 where the user may return an item, in this example, to Target. The user may sell or forfeit at least $0.22 worth of equity and/or rewards at element 614, or in some cases less than $0.22 worth of equity and/or rewards (if the share price has depreciated), and in some other cases more than $0.22 worth of equity and/or rewards (if the share price has appreciated), as part of a loyalty policy wherein returning money includes forfeiture and/or sale of equity. The total value of the item and/or items being returned may be displayed at element 616. A stock ticker symbol may be shown at element 618 for the business involved in the tracked transaction. At element 620 the transaction reward available to the user may be displayed. Loyalty policies of 144 may not depend upon returning equity and/or rewards, however, executing a return transaction may only entitle the user to a return of the transaction value less the value of the service charge and equity reward. However, as an example, loyalty policies of 144 may include forfeiture of rewards and/or equity wherein forfeit of equity may include transferring equity to platform account 136).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Lele et al. 2017/0140411 to include the ticker symbol and fractional share features as taught by Nelsen 2019/0050887. One of ordinary skill in the art would have been motivated to do so in order to incentivize and reward certain types of activity and behavior with shares or fractional shares of stock which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).

Regarding Claim 11. A system, comprising: 
a memory circuit storing instructions; and 
one or more processors configured to execute the instructions to cause the system to: 
receive a string from a remote station, the string associated with a purchase by a user; 
verify that the string includes a content validation for a user account in a network service; 
map at least a portion of the string to a ticker symbol associated with an entry in a database; and 
transmit, to the user, a message indicating that a fractional value associated with the ticker symbol has been added to the user account in the network service.
Claim 11, has similar limitations as of Claim(s) 1, therefore it is REJECTED under the same rationale as Claim(s) 1. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over: Lele et al. 2017/0140411; in view of Nelsen 2019/0050887.
Regarding Claim 2. Lele et al. 2017/0140411 may not expressly teach, however, Ghosh 2016/0005126 teaches The computer-implemented method of claim 1, wherein transmitting a message indicating that a stock portion associated with the ticker symbol comprises including in the message a public icon of an asset corresponding to the ticker symbol (Ghosh 2016/0005126 [0025] Investment application 206 may present a graphical user interface (GUI) via a display of device 204 to the consumer. Through the GUI, investment application 206 can present the consumer with certain information regarding product 200, such as the company that produces or markets product 200. Additionally, investment application 206 can present the consumer with a ticker symbol associated with that company, provided, e.g., that the company is publicly traded, along with relevant information, such as a current trading price for stock in that company. For example, upon recognizing UPC 202, application 206 can access one or more databases to correlate UPC 202 to product 200, i.e., Frosted Flakes® cereal, and subsequently to the company that produces product 200, the Kellogg Company. Upon correlating UPC 202 and product 200 to the appropriate company, investment application 206 may then present the consumer with the ticker symbol corresponding to the Kellogg Company, “K.” In the event UPC 202 and product 200 is associated with a privately held entity, investment application 206 can inform the consumer accordingly.).

Regarding Claim 3. The computer-implemented method of claim 1, further comprising determining the fractional value associated with the ticker symbol based on an interaction value and a subscription policy for the user (Nelsen et al. 2020/0051116 [0008] In this way, fractional shares of stock in a business may be distributed to customers in a timely manner based on tracked user loyalty purchases using a loyalty platform, while reducing risk associated with maintaining a large inventory of stock (wherein the risk may include a financial risk associated with holding equity), and while informing users of the status of their pending fractional equity rewards, thereby reducing user frustrations associated with potential reward delays. As an example, by providing the user with an equity reward status, which may comprise a graphical user interface displaying an amount of fractional shares earned as a reward for a user loyalty purchase, along with an estimated reward fulfillment time for the reward, user behavior may be more effectively incentivized via the fractional equity reward, as the equity reward status may be received faster than delivery of the fractional equity reward itself, and thus may more closely couple an incentivized behavior with the incentive for that behavior. As another example, by maintaining merchant deposit accounts on the loyalty platform, wherein the merchant deposit accounts are associated with businesses seeking to reward their customers in fractional shares of equity, the amount of time between the loyalty platform receiving funds from the merchant to purchase a stock reward, and distribution of that reward to the user based on rewardable action may be reduced.).

Regarding Claim 4. The computer-implemented method of claim 1, further comprising returning a null value when no match is found for the string in the database (O’Connor et al. 2014/0181483 [0028] String Match Operations: These string match operations take the address of an array of values (for example, an ASCII string, a Unicode string, etc.) along with a bound or length, and also a "target" array of values (i.e., the string to be found), and then return an index or a pointer to a matching location in the first array where the target string can be found (returns an index of -1 (or similar) or a NULL pointer if the target string cannot be found). Variations of these operations may return an index/pointer to the longest matching substring, or return the length of the longest matching substring. Variations of these operations may simply return true or false (1 or 0) if the target string is found. Variations on the substring operations may include a second argument that specifies a minimum required substring length to be considered as a successful match.).

Regarding Claim 5. The computer-implemented method of claim 1, wherein mapping at least a portion of the string to a ticker symbol comprises matching a merchant name string with an entry associated with the ticker symbol in the database (Chen et al. 2018/0330382 [0066] In FIG. 5B, the authentication server 410 may generate an entry in the database to associate the merchant name with the logo. In one embodiment, a hash of the logo can also be generated using a hashing algorithm as mentioned previously. The resulting hash may also be stored in the database associated with the merchant name. In an optional embodiment, the authentication server may compare the merchant name or merchant logo against well-known merchants to determine whether the registering merchant may be attempting to create a confusing situation for purchasers. For example, if a merchant is attempting to register as a merchant named “Amazom” and provides a similar logo as the company “Amazon”, the authentication server can perform a comparison against well-known merchant names and logos, then subsequently prevent the registration from occurring. The comparison may also be made against other previously registered merchants. The logo comparison may be performed by a variety of techniques, including but not limited to: performing pixel matching/comparison if the logos are of the same resolution, using computer vision techniques to identify whether the images contain similar distinguishing features (e.g., the text contained, colors used, symbols shown, unique objects, blob detection, template matching, SURF feature extraction, etc.). Additionally, according to certain embodiments, the logo comparison may be performed programmatically, for example, by confirming the dimensions of the image, obtaining RGB values of both logo images, and calculating differences between color components across the two images and obtaining an overall metric of the differences between the RGB values. Once the reference content is stored in the reference database and associated with the merchant name, a merchant ID may be generated and stored either the same database or another database (e.g., counterparty ID database) which links the merchant ID with the merchant name. The generated merchant ID may then be provided back to the merchant to complete the onboarding process.).

Regarding Claim 6. The computer-implemented method of claim 1, wherein mapping at least a portion of the string to a ticker symbol comprises identifying an industry from one of an industry category, and industry code, or an industry description in the portion of the string, and selecting the ticker symbol for a generic trade fund associated with the industry.
Claim 6 cannot be rejected with prior-art. Individual claimed features are taught in the prior-art, however, the unique combination of features and elements are not taught by the prior-art without hindsight reasoning. The claim is further rejected as being dependent upon a rejected base claim, but would be allowable over the prior-art if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Regarding Claim 7. The computer-implemented method of claim 1, wherein the database includes an exclusion list with sub-strings associated with merchant names, further comprising mapping a string that matches an entry in the exclusion list to one of a null result or a generic trade fund based on the string.
Claim 7 cannot be rejected with prior-art. Individual claimed features are taught in the prior-art, however, the unique combination of features and elements are not taught by the prior-art without hindsight reasoning. The claim is further rejected as being dependent upon a rejected base claim, but would be allowable over the prior-art if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Regarding Claim 8. The computer-implemented method of claim 1, wherein the database includes a black list with sub-strings associated with merchant names, further comprising mapping a string that matches an entry in the black list to a null result.
Claim 8 cannot be rejected with prior-art. Individual claimed features are taught in the prior-art, however, the unique combination of features and elements are not taught by the prior-art without hindsight reasoning. The claim is further rejected as being dependent upon a rejected base claim, but would be allowable over the prior-art if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Regarding Claim 9. The computer-implemented method of claim 1, wherein mapping at least a portion of the string to a ticker symbol comprises capturing, with a regular expression, the portion of the string, and matching the portion of the string with the entry in the database (Kondamuri et al. US 10,798,200 [Claim 5] 5. The method of claim 4 further comprising: generating a capture table including at least one mapping of a capture index to an expression table index, wherein each capture index corresponds to a location in the initial web address string of a matching portion that matches an individual expression in the combined expression, and wherein each expression table index corresponds to an entry associated with the matching individual expression in the expression table.).

Regarding Claim 10. The computer-implemented method of claim 1, wherein the portion of the string is associated with a merchant managing the remote station and includes one of a merchant name string, a purchase location string, an industry category string, an industry code string, and an industry location string, and mapping the portion of the string to the ticker symbol comprises determining a matching value with an industry in the database, based on the merchant name string, the purchase location string, the industry category string, the industry code string, and the industry location string.
Claim 10 cannot be rejected with prior-art. Individual claimed features are taught in the prior-art, however, the unique combination of features and elements are not taught by the prior-art without hindsight reasoning. The claim is further rejected as being dependent upon a rejected base claim, but would be allowable over the prior-art if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 



Regarding Claim 12. The system of claim 11, wherein the string comprises a transaction record including at least one of a merchant industry code, a merchant industry description, a merchant name, and a geographic information of a transaction (Barber 2002/0035622 [0013] In the three party process a routine or line of code is added into the hypertext markup language (HTML) code which defines the merchant's web page, particularly an order or transaction form page. The added routine issues a request for a machine data collection (MDC) script to the third-party web site when the form page code is processed by the customer's browser. When the script request is received by the machine data archiving service (MDAS), the archive service generates a unique transaction identification (TA/ID) and checks for its own cookie. If no MDAS cookie is present, the archive service sends a cookie to the requesting computer along with a machine data collection (MDC) script having the transaction ID embedded therein. The MDC script is executed by the customer's browser, causing collection of certain data from the customer's computer which is sent back to the archive service along with the transaction ID and stored in a machine data profile in the machine data archive. The transaction ID is written into the transaction form, and when the transaction form is submitted to the merchant web site, the transaction ID string becomes a part of the transaction data record, along with customer identification, location, and financial information.).

Regarding Claim 13. The system of claim 11, wherein mapping at least a portion of the string to a ticker symbol comprises verifying that at least a portion of the string is not included in a blacklist or in an exclusion list stored in the database.
Claim 13 cannot be rejected with prior-art. Individual claimed features are taught in the prior-art, however, the unique combination of features and elements are not taught by the prior-art without hindsight reasoning. The claim is further rejected as being dependent upon a rejected base claim, but would be allowable over the prior-art if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Regarding Claim 14. The system of claim 11, further comprising a business rules block storing instructions which, when executed by the one or more processors cause the system to transmit, to the user, a message indicating that an added value certificate is available to supplement the fractional value.
Claim 14 cannot be rejected with prior-art. Individual claimed features are taught in the prior-art, however, the unique combination of features and elements are not taught by the prior-art without hindsight reasoning. The claim is further rejected as being dependent upon a rejected base claim, but would be allowable over the prior-art if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Regarding Claim 15. The system of claim 11, further comprising a neural network block including instructions which, when executed by the one or more processors cause the system to update a match analyzer tool that maps the portion of the string to the ticker symbol associated with the entry in the database.
Claim 14 cannot be rejected with prior-art. Individual claimed features are taught in the prior-art, however, the unique combination of features and elements are not taught by the prior-art without hindsight reasoning. The claim is further rejected as being dependent upon a rejected base claim, but would be allowable over the prior-art if rewritten in independent form including all of the limitations of the base claim and any intervening claims.